Citation Nr: 1100157	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  03-15 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Pittsburgh, 
Pennsylvania Department of Veterans' Affairs (VA) Regional Office 
(RO).

In an August 2008 decision, the Board denied the Veteran's claim 
for service connection for PTSD.  The Veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court), and, 
in December 2008, pursuant to a November 2008 Joint Motion for 
Remand, the Court vacated the Board's August 2008 decision and 
remanded the case back to the Board for additional development.  
Copies of the joint motion and the Court's Order have been 
incorporated into the claims folder.

In June 2009 and April 2010, the Board remanded this case for 
additional development.


FINDINGS OF FACT

1.  The Veteran does not meet the diagnostic criteria for PTSD.

2.  The Veteran's dysthymic disorder did not have its onset in 
service or for many years thereafter, and it is not related to 
any incident of service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

Prior to the initial adjudication of the Veteran's claim in the 
November 2002 rating decision, he was provided notice of the VCAA 
in October 2002.  Additional VCAA letters were sent to the 
Veteran in August 2005, October 2006, January 2008, and February 
2008.  The VCAA letters indicated the types of information and 
evidence necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records.  The October 
2006 letter provided notice pertaining to the downstream 
disability rating and effective date elements of his claim, with 
subsequent readjudication in a March 2008 supplemental statement 
of the case (SSOC).  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the April 2010 remand, the Board requested that the RO 
schedule the Veteran for a VA psychiatric examination by a board 
of two psychiatrists to determine the current nature and etiology 
of any psychiatric disorder found to be present; and to determine 
if the Veteran meets the diagnostic criteria for PTSD, and, if 
so, whether such is linked to a verified in-service stressful 
event.  The RO afforded him a VA examination in May 2010, and the 
examiners provided findings that were substantially responsive to 
the Board's request.  See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  75 Fed. Reg. 39843 (July 13, 
2010).  As this case was appealed to the Board before July 13, 
2010 but was not decided by the Board as of that date, the 
amended regulations apply.  Id.  Although the Veteran was not 
provided notice of the amended regulations, the omission of such 
notice in this case is not prejudicial to the Veteran.  The 
regulations essentially relax the requirements for verifying 
claimed stressors.  However, the Veteran's claim is being denied 
due to the lack of a current disability, not due to the lack of a 
verified stressor.  Indeed, the Board has conceded his exposure 
to and threat of indirect fire attacks in the Soc Trang area.  
Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO to provide 
notice of the amended regulations would result only in additional 
delay with no benefit to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, VA examination reports, 
and statements from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The Veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103 (2010).


Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  If 
a psychosis is manifested to a degree of 10 percent within one 
year after separation from service, the disorder may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).   
Service connection may be also granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the current disability  and the in-service 
disease or injury and.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evaluation, between current symptoms and 
an in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 U.S.C.A § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (effective July 13, 2010).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) 
(renumbered effective July 13, 2010).

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 
13, 2010).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement as to 
the occurrence of the claimed stressor.  See Doran v. Brown, 6 
Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone 
cannot establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an 
opinion by a medical health professional based on post-service 
examination of the Veteran cannot be used to establish the 
occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  
See Baldwin v. West, 13 Vet. App. 1 (1999).  

Initially, the Board observes that two of the Veteran's claimed 
stressors have been verified, the account of events involving a 
phosphorous grenade as detailed in the Soldier's Medal award and 
his exposure to and threat of indirect fire attacks in the Soc 
Trang area for the period ending in April 1971.  However, after 
review, the Board finds that the Veteran does not meet the 
diagnostic criteria for PTSD.

Private and VA medical records from September 2002 to April 2008 
reflect that the Veteran has been variously diagnosed with and 
treated for PTSD, rule out PTSD, major depressive disorder, 
depressive disorder, depression, obsessive-compulsive disorder, 
obsessive-compulsive disorder with symptoms of PTSD, anxiety 
disorder not otherwise specified, anxiety disorder versus PTSD, 
generalized anxiety disorder, anxiety acute stress reaction, rule 
out psychosis and factitious disorder.

During a November 2002 VA examination, the Veteran was diagnosed 
with obsessive-compulsive disorder and major depressive disorder.  
The examiner, a VA psychologist, noted that the Veteran did not 
meet the criteria for PTSD.

In a February 2004 statement, Dr. F., the Veteran's treating 
psychiatrist at the VA, noted that the Veteran had some symptoms 
consistent with PTSD, however, he could not diagnose PTSD as the 
Veteran did not meet the full criteria for the diagnosis, most 
importantly, the presence of a verifiable stressor.

During a February 2008 VA examination, the Veteran was diagnosed 
with dysthymic disorder, unrelated to military service and 
obsessive-compulsive disorder, by history, unrelated to military 
service.  The examiner, a VA psychologist, found that the Veteran 
did not meet either the symptom criteria or the exposure criteria 
for a diagnosis of PTSD and there appeared to be no link between 
his current symptoms and his reported stressors.

In an April 2008 letter, Dr. F. made the clinical diagnosis of 
PTSD secondary to the Veteran's reported combat stressors, in 
light of the information regarding his military stressor and 
current treatment, including letters from the Veteran's fellow 
service members who could verify his reported in-service 
stressors of being subject to frequent mortar attacks, being 
injured by a phosphorus grenade and being left to watch machinery 
when his company came under mortar fire.

During an August 2009 VA examination, the Veteran was diagnosed 
with dysthymic disorder, unrelated to military service, and 
active, chronic alcohol abuse.  The examiner, a VA psychologist, 
found that the Veteran did not meet the diagnostic criteria for 
PTSD, either in terms of a valid criterion-A stressor or 
presenting with a full constellation of symptoms to warrant this 
diagnosis.

Given the various diagnoses of record, as well as the differing 
opinions on whether the Veteran meets the diagnostic criteria for 
PTSD and whether a psychiatric disorder is related to service, 
the Board requested a VA examination, as performed by a board of 
two psychiatrists, to reconcile the conflicting diagnoses and 
opinions.

A May 2010 VA examination report, completed by two psychiatrists, 
reflects the opinion that the Veteran does not meet the 
diagnostic criteria for PTSD as he does not report the full 
symptom constellation required for the diagnosis per DSM-IV.  The 
examiners opined that the Veteran meets the diagnostic criteria 
for dysthymic disorder but that the disorder did not have its 
onset during service or was caused by any event or incident that 
occurred during service.  The examiners explained that the 
Veteran's description of symptoms of his dysthymic disorder is 
not directly related to any events described during Vietnam and 
the Veteran did not report receiving any psychiatric treatment 
while in Vietnam.

Given the above, the Board finds that the Veteran does not meet 
the diagnostic criteria for PTSD.  The Board notes the opinion of 
the Veteran's treating physician indicating that the Veteran has 
PTSD due to stressful events in service.  However, there is no 
indication that the physician reviewed the Veteran's claims file 
or was presented with a comparably accurate medical history; 
therefore, it appears that the opinion was not based on a full 
review of the Veteran's documented medical history.  The Court 
has also expressly declined to adopt a "treating physician 
rule" which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or other 
physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993).  Further, as the May 2010 VA examiners' opinion was based 
on a complete review of the record, including the prior diagnoses 
of PTSD given by the treating physician, and supported by a 
rationale, the Board finds their opinion to be of greater 
probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri, 4 Vet. App. at 470-71.

Hence, where, as here, competent evidence does not establish the 
disability for which service connection is sought, there can be 
no valid claim for service connection for that disability.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
that aspect of the claim for service connection for PTSD must be 
denied because the first essential criterion for a grant of 
service connection - medical evidence diagnosing PTSD in 
accordance with § 4.125(a) (i.e., DSM-IV) - has not been met.

As regards the diagnosed dysthymic disorder, the Board finds that 
it did not have its onset in service or for many years 
thereafter, and it is not related to any incident of service.  
The service treatment records do not reflect any complaints, 
findings, or diagnoses of a psychiatric disorder.  The first 
evidence of psychiatric problems appears in a VA treatment note 
dated in September 2002, which is 30 years after discharge from 
service.  The passage of many years between discharge from active 
service and any medical complaints or documentation of a claimed 
disability is a factor that weighs against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Lastly, the May 2010 VA examination report reflects the 
examiners' opinion that the dysthymic disorder did not have its 
onset during service or was caused by any event or incident that 
occurred during service.  As indicated above, the Board finds 
this opinion on the diagnosis and etiology of the Veteran's 
current psychiatric disorder to be of great probative value.  See 
Hayes, 5 Vet. App. at 69-70.  See also Guerrieri, 4 Vet. App. at 
470-71.

The Board acknowledges the Veteran's assertion that he has had 
psychiatric problems since active service.  The Board notes that 
he is competent to give evidence about observable symptoms such 
as anxiety and depression.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the 
extent that he is claiming to have experienced continuous 
psychiatric problems since active service, he is not found to be 
credible.  Again, his discharge examination report reflects a 
normal psychiatric evaluation.  There is no medical evidence of 
psychiatric problems after discharge until September 2002.  
Lastly, if he had experienced psychiatric problems continuously 
since active service, it would be reasonable to expect that he 
would have filed a disability claim much sooner than in October 
2002.  For all these reasons, the Board finds that the statements 
alleging or implying continuity of symptoms are not credible 
here.  Therefore, continuity of symptomatology is not established 
by either the competent evidence or the Veteran's own statements.  
Moreover, the probative medical evidence of record does not 
relate the current dysthymic disorder to active service.

Thus, service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


